Citation Nr: 1329614	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  06-24 541	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for ischemic heart disease (previous characterized as 
coronary artery disease) from April 17, 2002, 30 percent 
disabling from March 20, 2008, and 60 percent disabling from 
February 15, 2012.  

4.  Entitlement to an initial compensable rating for 
diabetic retinopathy.  

5.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966 and from July 19, 1975, to August 2, 1975.  He served 
in the Republic of Vietnam from July 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California and from a December 2006 rating 
decision of the VA RO in Los Angeles, California.  The 
Veteran's case is currently under the jurisdiction of the VA 
RO in Los Angeles, California.  

In a June 2009 supplemental statement of the case, the Los 
Angeles VA RO increased the Veteran's disability rating for 
ischemic heart disease to 30 percent effective 
March 20, 2008, and in a November 2012 rating decision, the 
Appeals Management Center (AMC) in Washington, D.C., 
increased the disability rating for ischemic heart disease 
to 60 percent effective February 15, 2012.  Because the 
maximum disability rating possible has not been assigned, 
the appeal for a higher rating remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed 
a notice of disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.)

The Veteran testified at a Travel Board hearing before the 
Board in June 2010.  

The Board remanded the Veteran's claims for further 
development in December 2011.

The Veteran submitted additional medical evidence received 
at the Board in December 2012.  In April 2013, the Veteran's 
representative indicated that the Veteran agreed to waive 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ).  The Veteran also submitted 
additional medical evidence in August 2013.  In August 2013, 
the Veteran's representative indicated that the Veteran 
agreed to waive initial consideration of this evidence by 
the AOJ.  The Veteran is therefore not prejudiced by the 
Board's adjudication of the issues being decided herein.  

The issues of entitlement to service connection for a 
bilateral knee disability, entitlement to service connection 
for a low back disability, and entitlement to initial 
increased ratings for ischemic heart disease being remanded 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the AMC in Washington, D.C.  
VA will notify the appellant if additional action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran's retinopathy has been manifested by 
objective findings of corrected distance vision of 20/40 or 
better in each eye.  
 
2.  Prior to February 13, 2012, the Veteran's PTSD has been 
manifested by occupational and social impairment productive 
of no more than reduced reliability and productivity due to 
symptoms such as disturbances of motivation and mood and 
difficulty establishing and maintaining effective work and 
social relationships.

3.  From February 13, 2012, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas such as family relations, 
judgment, thinking and mood.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating for diabetic retinopathy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.79, Diagnostic Codes 6099-6079 (2008). 

2.  Prior to February 13, 2012, the criteria for a rating in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2012).

3.  From February 13, 2012, the criteria for a rating of 70 
percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claims; (2) inform the claimant about 
the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  If VA does not provide adequate notice of any of 
element necessary to substantiate the claim, or there is any 
deficiency in the timing of the notice, the burden is on the 
claimant to show that prejudice resulted from a notice 
error, rather than on VA to rebut presumed prejudice.  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims decided herein with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  The 
record does not show prejudice to the appellant, and the 
Board finds that any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Specifically, the 
Veteran was notified in letters dated in September 2003, 
October 2003, May 2006, October 2006, October 2008, June 
2009, September 2011, and January 2012.  

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice 
provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(burden of showing that an error is harmful, or prejudicial, 
falls upon the party attacking the agency's determination); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
October 2012 supplemental statement of the case.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a 
meaningful opportunity to participate effectively in 
adjudication of claim, and therefore notice error was 
harmless).  

The Board also finds that the duty to assist requirements 
have been fulfilled.  All relevant, identified, and 
available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  VA has obtained 
examinations with respect to the claims decided herein.  
Thus, the Board finds that VA has satisfied the duty to 
assist provisions of law.  No further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist 
him in development.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2012).  Where entitlement to 
compensation has already been established and an increase in 
the assigned rating is at issue, it is the present level of 
disability that is of primary concern.  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2012).

A.  Diabetic Retinopathy

The Veteran contends that his service-connected diabetic 
retinopathy warrants a compensable rating.  A noncompensable 
evaluation has been in effect since April 2002.

VA treatment reports reflect that the Veteran's distant 
visual acuity with correction for the right eye was reported 
to be 20/60 and the visual acuity with correction for the 
left eye was 20/50 in January 2005.  It is not clear if the 
finding for the left eye included distant visual acuity or 
near visual acuity.  In April 2006, the Veteran's distant 
visual acuity with correction was 20/50 and the Veteran's 
vision with correction was 20/40.  The findings do not 
specify whether the entries were for the bilateral eyes or 
the left or right eye.  In December 2008, the Veteran was 
noted to have visual acuity without correction of 20/50 in 
the right eye and 20/40 in the left eye.  Again, no findings 
were included with regard to whether the entries related to 
distant or near visual acuity.  In February 2010, the 
Veteran's uncorrected visual acuity was reported to be 20/60 
in the right eye and 20/30 in the left eye.  In April 2010, 
the Veteran underwent a cataract extraction in the right 
eye.  In May 2010, the Veteran underwent a cataract 
extraction in the left eye.  In July 2010, the Veteran's 
uncorrected visual acuity was reported to be 20/40 in the 
right eye and 20/30 in the left eye.  In September 2010, the 
Veteran's vision was reported to be 20/80 in the right eye 
and 20/30 in the left eye with no reference to whether this 
was corrected or uncorrected or distant or near visual 
acuity.  In November 2010, the Veteran's uncorrected visual 
acuity was reported to be 20/30 bilaterally.  In March 2012, 
the Veteran's uncorrected visual acuity was 20/60 in the 
right eye and 20/25 in the left eye and in August 2012, the 
Veteran's vision was reported to be 20/40 without correction 
and 20/20 with correction.  Again, no findings were included 
with regard to whether the entries related to distant or 
near visual acuity.

At a March 2008 VA eye examination, the Veteran reported 
blurred vision in both eyes.  His corrected visual acuity 
was 20/60 in the right eye and 20/30 in the left eye without 
improvement on pinhole examination.  The examiner diagnosed 
the Veteran with early cataract changes in both eyes, 
diabetes without evidence of retinopathy in both eyes, and 
history of glaucoma with mildly abnormal cup-to-disc ratio 
in both eyes with normal pressures on examination.  In 
undated addendum, the Veteran was noted to have corrected 
near vision of 20/30 in both eyes.  An examiner indicated 
that both visual fields were found to be within normal 
limits with no visual field loss or scotoma in both eyes.  
It remains unclear what the Veteran's corrected distance 
visual acuity was at the time of that examination.  

The Veteran testified at a hearing before the Board in June 
2010.  The Veteran testified that he had recently undergone 
cataract surgery.  He indicated that he was able to see 
clearly in terms of the "fog" being gone.  However, he 
indicated that he had floaters in the right eye.  He 
reported that he had to get a new pair of glasses.  The 
Veteran testified that he was prescribed drops for his eyes.  
He stated that he believed that his vision was 20/60 in the 
right eye and 20/30 or 20/40 in the left eye.  

Treatment reports submitted by the Social Security 
Administration (SSA) do not include any pertinent findings 
related to the Veteran's service-connected diabetic 
retinopathy. 

At a March 2012 VA eye examination, the Veteran's corrected 
distant vision was 20/40 or better bilaterally and his 
corrected near vision was 20/50 in the right eye and 20/40 
or better in the left eye.  The Veteran was diagnosed with 
mild diabetic retinopathy bilaterally.  

During the course of this appeal, VA revised the criteria 
for rating eye disabilities, effective December 10, 2008.  
73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§  4.75-
4.79).  However, because the Veteran filed his claim prior 
to December 10, 2008, the appeal will be considered under 
the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).  
 
The Veteran is currently rated under Diagnostic Code 6099-
6079 for his service-connected diabetic retinopathy.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2012).  Diagnostic Code 6099 refers to an unlisted 
disability of the eye.  Where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
 
The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. 
§ 4.75 (2008).  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 
C.F.R. § 4.83a, Table V (2008).  Combined ratings for 
disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80 (2008). 
 
In this respect, a noncompensable rating is warranted for 
vision in both eyes that is correctable to 20/40.  A 10 
percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079 (2008).
 
In this case, while some of the entries contained in the VA 
outpatient treatment reports related to the Veteran's visual 
acuity appear to meet the threshold for a 10 percent rating, 
the rating criteria require that the best distant vision 
obtainable after the best correction by glasses be used to 
rate the disability at issue.  The entries contained in the 
VA outpatient treatment reports do not include any pertinent 
findings that meet the rating criteria for a 10 percent 
rating because as noted, the entries included in these 
records do not meet the necessary criteria to rate the 
disability at issue.  The same is true of the findings from 
the March 2008 VA examination.  The examiner failed to 
include the Veteran's best distant vision obtainable after 
best correction by glasses.  Consequently, the findings 
reported by the examiner do meet the pertinent rating 
criteria.  The only pertinent findings of record were 
included in the most recent VA examination in March 2012 
when the Veteran's corrected distant vision was reported to 
be 20/40 or better bilaterally which equates to a 
noncompensable rating.  

Accordingly, the Board finds that the criteria for an 
initial compensable rating for service-connected diabetic 
retinopathy have not been met during any portion of the 
appeal period.  The preponderance of the evidence is against 
the claim for increase and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  PTSD

The Veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  The criteria of Diagnostic Code 
9411 provide for a 100 percent rating where the evidence 
shows total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The criteria provide for a 70 percent rating where the 
evidence shows occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The criteria provide for a 50 percent rating where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2012).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  A GAF score of 61-70 is defined as some mild 
symptoms (depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51-60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41-50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 31-40 is indicative 
of some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant); or, major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood).  Richard v. Brown, 9 Vet. App. 266 (1996); American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

Relevant VA outpatient treatment reports reflect that the 
Veteran was seen for PTSD treatment for the period from June 
2005 through September 2012.  The records reflect GAF scores 
ranging from 35 to 60.  In June 2005, the Veteran was noted 
to have appropriate hygiene and grooming and he was 
cooperative with good eye contact.   His speech was 
spontaneous with normal tone, rate, rhythm and volume.  His 
affect was constricted with a congruent mood.  His thought 
process was linear and goal-directed with no suicidal or 
homicidal ideations or audio or visual hallucinations.  His 
insight and judgment were reported to be fair.  He was 
assessed with chronic PTSD and assigned a GAF score of 60.  
In August 2005, the Veteran was noted to live with his wife.  
He reported that his sleep was fair and his memory and 
concentration had decreased.  He reported nightmares and 
flashbacks as well as periods of irritability.  Mental 
status examination revealed adequate grooming, normal 
speech, fair insight and judgment, and the Veteran was 
oriented in three spheres.  He was assessed with chronic 
PTSD and assigned a GAF score of 55-59.  The examiner 
indicated that the Veteran's PTSD symptoms were moderate.  
Similar findings were reported in October 2005.  The Veteran 
was noted to have a slightly constricted affect with linear 
thought process at that time.  

In January 2006, the Veteran's irritability was noted to 
have improved but he reported some difficulty concentrating.  
His sleep was noted to be suboptimal with three to four 
hours per night.  Mental status examination revealed that 
the Veteran was adequately groomed and cooperative with a 
full affect, linear thought process, and fair insight and 
judgment.  He was oriented in three spheres.  He was 
assigned a GAF score of 65 at that time.  In June 2006, the 
Veteran was noted to be irritable and anxious with increased 
nightmares and intrusive thoughts due to the war in Iraq.  
Mental status examination revealed that he had adequate 
grooming and hygiene.  He had good eye contact, a 
constricted affect, linear thought process, and fair insight 
and judgment.  He was alert and oriented in three spheres.  
The examiner assigned a GAF score of 55 at that time.  In 
August, September, and December 2006, the Veteran was noted 
to be alert and oriented in three spheres with normal rate, 
rhythm and volume of speech.  His thought process was linear 
and his affect was constricted.  His insight and judgment 
were fair and his thought content was devoid of suicidal and 
homicidal ideation, hallucinations, and delusions.  He was 
assessed GAF scores of 60, 58, and 60, respectively, at 
those times.  

In January and February 2007, the Veteran was alert and 
oriented in three spheres, he was well-groomed and dressed, 
his speech was normal, his affect was minimally constricted, 
his thought process was linear, and his insight and judgment 
were good.  There was no evidence of suicidal or homicidal 
ideations, hallucinations, or delusions.  He was assigned a 
GAF score of 60 at those times.  

In February and June 2008, the Veteran was noted to have 
fluctuating mood more on the depressed side.  His sleep was 
interrupted by nightmares.  He was noted to have been 
married for more than forty years.  He reported that he 
heard thoughts or audio hallucinations of someone talking to 
him.  It is of note that the examiner indicated that there 
were no auditory hallucinations present on mental status 
examination.  Mental status examination revealed good 
cooperation and eye contact, moderate psychomotor 
retardation, slow monotonous speech, blunted affect, linear 
thought process, and poor insight and judgment.  The Veteran 
denied suicidal and homicidal ideations, delusions, and 
audio and visual hallucinations.  He was alert and oriented 
in three spheres.  He was assigned a GAF score of 35 at 
those times.  A group therapy entry dated in October 2008 
indicates that the Veteran's grooming was fair.  He was 
cooperative with good eye contact and decreased spontaneous 
movement.  His speech was slow and monotonous with mild 
volume and increased latency.  His affect was blunted, his 
thought process was linear, he was oriented in three 
spheres, and his insight and judgment were reported to be 
poor.  There were no suicidal or homicidal ideations or 
auditory or visual hallucinations.  He was assessed with a 
GAF score of 35.  The examiner indicated that the Veteran 
had PTSD with questionable psychotic features.  However, the 
examination does not indicate that any psychotic features 
were present.  At a group session in November 2008, a GAF 
score of 35 was also assigned.  In June 2009, the Veteran 
reported recurrent intrusive thoughts, flashbacks, 
exaggerated startle response, and irritability as well as 
poor sleep and nightmares.  Mental status examination 
revealed adequate grooming, a cooperative attitude, good eye 
contact, a frustrated mood, normal speech, linear and goal-
directed thought process, no delusions or suicidal or 
homicidal ideations, fair to good insight and judgment and 
the Veteran was alert and oriented.  He was assigned a GAF 
score of 45.  

In February and March 2010, similar findings were reported.  
On two occasions in September 2010, the Veteran was noted to 
have a depressed mood with mild constriction.  He had normal 
speech, adequate grooming, a cooperative attitude, linear 
and goal-directed thought process, and fair to good judgment 
at those times.  He was assessed with a GAF score of 45 on 
both occasions.  Similar findings were reported in November 
2010.  

In June, July, and September 2011, the Veteran was noted to 
have periodic recurrent intrusive thoughts, flashbacks, an 
exaggerated startle response, and he was irritable.  Mental 
status examination revealed adequate grooming and casual 
dress, a cooperative attitude, mild constriction of affect, 
normal speech, linear and goal-directed thought process, no 
delusions, no suicidal or homicidal ideations or audio or 
visual hallucinations, and fair to good judgment.  The 
Veteran was alert and oriented in three spheres.  The 
Veteran was assigned a GAF score of 45 at those times.  In 
November 2011, the Veteran was noted to attend bi-monthly 
group therapy sessions.  

In January, May, and July 2012, the Veteran was noted to 
have good grooming and casual dress, a cooperative attitude 
with good eye contact, mildly constricted affect, normal 
speech, linear and goal-directed thought process, no 
delusions, no homicidal or suicidal ideations, and no 
auditory or visual hallucinations.  He was alert and 
oriented and his insight and judgment were fair.  He was 
assigned a GAF score of 45 at those times.  In February 
2012, the Veteran reported an incident in a parking lot 
where he had a verbal altercation with someone over a 
parking spot.  

In November 2012, the Veteran's treating psychiatrist 
indicated that the Veteran was under his care for chronic 
PTSD and has tried multiple psychotropic medications without 
noticeable benefits.  He noted that the Veteran had 
recurrent intrusive thoughts, periodic flashbacks, easy 
startle response, and irritability.  He reported that the 
Veteran avoided interaction with people but volunteered at 
VA once a week to call veterans to remind them of their 
appointments.  The psychiatrist assigned a GAF score of 45.  

At a VA PTSD examination in November 2006, the Veteran 
reported that his wife and children are supportive about his 
PTSD symptoms which help him to get aggravated less.  The 
Veteran indicated that he avoided crowds, watched sports, 
was close with his family and group members in his PTSD 
group, and attended church.  He said he watched sports and 
stayed home with his family most of the time and liked to 
have "alone time."  He denied a history of suicide attempts 
and a history of violence/assaultiveness.  Clinical 
evaluation of the Veteran revealed that the Veteran was 
clean and neatly groomed with a friendly and cooperative 
attitude. His affect was normal, his psychomotor activities 
were unremarkable, his mood was agitated and he was oriented 
in three spheres.  His thought process was racing and his 
thought content was unremarkable.  He did not have delusions 
and his judgment and insight were intact.  The Veteran was 
noted to have nightmares that woke him up, no 
hallucinations, no inappropriate behavior, no 
obsessive/ritualistic behavior, no panic attacks and no 
homicidal or suicidal thoughts.  His impulse control was 
good and he denied episodes of violence.  He was able to 
maintain minimum personal hygiene and his memory was normal.  
The examiner indicated that the Veteran's PTSD symptoms 
included recurrent and intrusive distressing recollections 
of the event, recurrent distressing dreams of the event, and 
intense psychological distress and physiological reactivity 
on exposure to internal or external cues that symbolized the 
traumatic event, efforts to avoid thoughts, feelings, or 
conversations associated with the trauma, efforts to avoid 
activities, places, or people that aroused recollections of 
the event, markedly diminished interest or participation in 
significant activities, and a sense of foreshortened future.  
The Veteran also endorsed difficulty falling/staying asleep, 
irritability or outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The Veteran was noted to have retired in 2002 due 
to physical problems.  The examiner diagnosed the Veteran 
with chronic PTSD and assigned a GAF score of 54. 

At a VA PTSD examination in November 2008, the Veteran 
reported that he was married and had contact with his three 
children and five grandchildren.  He endorsed irritability 
and a desire to isolate from them at times.  He reported 
losing his temper with his wife daily and indicated that he 
avoided crowds and loud noises.  The Veteran indicated that 
his family was very supportive of his problems related to 
PTSD.  The Veteran stated that he had two good friends with 
whom he spent time weekly, either at his home or 
occasionally at restaurants.  He indicated that he attended 
church once or twice a month, watched sports on television, 
and accompanied his wife on errands.  He denied a history of 
suicide attempts and violence/assaultiveness.  Clinical 
evaluation of the Veteran revealed that he was clean and 
casually dressed.  His psychomotor activity was noted to be 
lethargic, his speech was impoverished and slow, his 
attitude was cooperative, his affect was constricted, and 
his mood was dysphoric.  He was oriented in three spheres, 
his thought process was evasive, tangential, and his thought 
content was unremarkable. There were no delusions present 
and his judgment and insight were intact.  He denied 
hallucinations and did not exhibit any inappropriate 
behavior.  There was no evidence of obsessive/ritualistic 
behavior, panic attacks, or homicidal or suicidal thoughts.  
His impulse control was reported to be fair and he was 
reported to be verbally aggressive toward his wife and 
others.  The Veteran's spouse reported that he was 
unconcerned with his hygiene and may go up to three days 
without showering unless prompted by her.  His memory was 
reported to be normal.  The examiner indicated that the 
Veteran's PTSD symptoms included recurrent and intrusive 
distressing recollections of the event, recurrent 
distressing dreams of the event, and intense psychological 
distress and physiological reactivity on exposure to 
internal or external cues that symbolized the traumatic 
event, efforts to avoid thoughts, feelings, or conversations 
associated with the trauma, efforts to avoid activities, 
places, or people that aroused recollections of the event, 
markedly diminished interest or participation in significant 
activities, and a sense of foreshortened future.  The 
Veteran also endorsed difficulty falling/staying asleep, 
irritability or outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The Veteran was noted to be retired due to 
physical problems.  The examiner diagnosed the Veteran with 
recurrent PTSD and assigned a GAF score of 50. 

At a hearing before the Board in June 2010, the Veteran 
testified that he received treatment for his PTSD at VA. The 
Veteran indicated that he had panic attacks once or twice 
weekly.  He also reported that he had flashbacks daily, a 
good relationship with his children, and obsessively checked 
the lock on his door at night.  He testified that his PTSD 
caused him to get upset and aggravated when dealing with his 
spouse.  He stated that he avoided people but had a good 
relationship with his neighbors and had difficulty sleeping 
at night.  

At a VA PTSD examination on February 13, 2012, the Veteran's 
mood was described as fair.  He was oriented in three 
spheres.  He endorsed depressed mood, lack of motivation to 
do things, lack of pleasure in things, difficulty 
concentrating/focusing attention, insomnia, less of an 
appetite, and anger/irritability.  The Veteran reported 
anxiety at times and some rituals at night.  The examiner 
assessed the Veteran with occupational and social impairment 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking and/or mood.  The 
examiner indicated that the Veteran's overall PTSD symptoms 
were moderate to severe and were having a significant impact 
on his daily functioning.  The examiner noted that he had 
prior episodes of verbal altercations; although retired, the 
Veteran's PTSD likely kept him from performing to his 
optimal abilities at work; his PTSD symptoms have gotten in 
the way of his ability to be a good father and husband; he 
had difficulties with attention and concentration; and a 
history of chronic sleep impairments resulting in 
concentration problems.  The examiner indicated that the 
Veteran endorsed depressed mood, anxiety, suspiciousness, 
panic attacks that occur weekly or less often, chronic sleep 
impairment, mild memory loss, disturbances of motivation and 
mood, difficulty adapting to stressful circumstances, 
including work or a worklike setting, and neglect of 
personal appearance and hygiene.  The examiner diagnosed the 
Veteran with chronic PTSD and assigned a GAF score of 48.  

Period prior to February 13, 2012

For the period prior to February 13, 2012, having reviewed 
the complete record, the Board finds that the preponderance 
of the evidence is against granting a rating in excess of 50 
percent.  The medical evidence, consisting of VA outpatient 
treatment reports dated from June 2005 to November 2011 and 
VA examination reports dated in November 2006 and November 
2008 demonstrate findings consistent with anger, 
irritability, anxiety, panic attacks, and disturbances of 
motivation and mood.  However, the Veteran's disability was 
not manifested by suicidal ideation, obsessional rituals 
which interfered with routine activities, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or an overall level of symptomatology supportive of a higher 
rating.

The Board finds that the evidence supports no more than a 50 
percent rating under Diagnostic Code 9411 for this time 
period at issue, which contemplates occupational and social 
impairment with some reduced reliability and productivity 
due to symptoms such as impairment of judgment, disturbances 
of motivation and mood, and difficulty maintaining effective 
relationships.  The evidence does not indicate that the 
Veteran's PTSD was manifested by persistent delusions, 
obsessional rituals which interfered with routine 
activities, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and 
hygiene as none of those symptoms are shown in the record.  
The Board acknowledges that the Veteran indicated that he 
heard voices at entries dated in February and June 2008.  
However, mental status examinations revealed no auditory or 
visual hallucinations at those times and all other entries 
are negative for any reference to auditory hallucinations.  
The Veteran's symptoms best approximate occupational and 
social impairment with reduced reliability and productivity.  
Consequently, the Board finds that the greater weight of the 
evidence is against granting an evaluation in excess of 50 
percent at any point during this time period at issue.  

With respect to the Veteran's GAF scores, the evidence of 
record documents GAF scores ranging from 35 to 60 for the 
time period at issue which contemplate moderate to severe 
symptoms.  GAF scores are not, in and of themselves, the 
dispositive element in rating a disability, and the Board 
generally places more probative weight on the specific 
clinical findings noted on examinations.  In this case, the 
clinical findings during the time period at issue do not 
substantiate a GAF score indicative of more than moderate 
symptomatology.  The evidence does not establish that the 
Veteran's PTSD symptomatology resulted in major deficiencies 
or met the symptomatology for a rating greater than 50 
percent.  The Board finds that the clinical findings of 
record demonstrate a degree of impairment consistent with no 
more than a 50 percent rating.

Accordingly, the Board finds that the criteria for a rating 
higher than 50 percent for the period prior to February 13, 
2012, have not been met.  The preponderance of the evidence 
is against the claim for increase and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Period from February 13, 2012

For the period from February 13, 2012, having reviewed the 
complete record, the Board finds that the preponderance of 
the evidence warrants a grant of a 70 percent rating.  The 
medical evidence, consisting of VA treatment reports dated 
since February 2012 and a February 2012 VA examination, 
demonstrates findings consistent with depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, mild 
memory loss, disturbances of motivation and mood, difficulty 
in adapting to stressful circumstances, and neglect of 
personal appearance which resulted in occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking and/or 
mood.  However, the Veteran's disability was not manifested 
by total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, memory 
loss for names of close relatives, own occupation or own 
name, or an overall level of symptomatology supportive of a 
higher rating.

The Board finds that the evidence supports a rating of 70 
percent and no more under Diagnostic Code 9411 for the time 
period at issue, which contemplates occupational and social 
impairment with deficiencies in most areas.  The evidence 
does not indicate that the Veteran's PTSD was manifested by 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly 
inappropriate behavior; persistent danger of hurting self or 
others, intermittent inability to perform activities of 
daily living, disorientation to time or place, memory loss 
for names of close relatives, own occupation or own name or 
other symptoms approximating a greater level of impairment.  
Consequently, the Board finds that the greater weight of the 
evidence is against granting an evaluation in excess of 70 
percent at any time during the time period at issue.  

With respect to the Veteran's GAF scores, the evidence of 
record documents GAF scores ranging from 45 to 48 which 
contemplate serious symptoms.  GAF scores are not, in and of 
themselves, the dispositive element in rating a disability, 
and the Board generally places more probative weight on the 
specific clinical findings noted on examinations.  In this 
case, the clinical findings during the time period at issue 
do not substantiate a GAF score indicative of more than 
severe symptomatology as there was no evidence of impairment 
of reality.  The Board finds that the clinical findings of 
record demonstrate a degree of impairment consistent with no 
more than a 70 percent rating.

Accordingly, the Board finds that the criteria for a rating 
of 70 percent and no more since February 13, 2012, have been 
met.  

C.  Extraschedular Consideration

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular rating for the service-connected 
disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 
(2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. 
§ 3.321(b)(1) (2012).  Factors for consideration in 
determining whether referral for an extraschedular rating is 
necessary include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 
C.F.R. § 3.321(b)(1) (2012).

The Board finds that referral is not warranted in this case.  
The evidence of record does not show that the Veteran's 
service-connected diabetic retinopathy and PTSD markedly 
interfere with employment, beyond that contemplated in the 
assigned rating, or warrant frequent periods of 
hospitalization.  None of the examiners of record have 
indicated that the Veteran's service-connected disabilities 
markedly interfered with his employment.  As noted above, 
the Veteran is unemployed due to physical ailments.  
Although the most recent VA psychiatric examiner indicated 
that the Veteran's PTSD likely kept him from performing to 
his optimal abilities, that finding is not tantamount to 
marked interference with employment.  Moreover, the service-
connected diabetic retinopathy and PTSD have not required 
frequent periods of hospitalization.  Consequently, the 
Board finds that the evidence does not show that the 
criteria for referral are met because marked interference 
with employment and frequent hospitalizations are not shown.  
38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an initial compensable rating for diabetic 
retinopathy is denied.  

Entitlement to a rating in excess of 50 percent for PTSD 
prior to February 13, 2012, is denied.  

A 70 percent, but no higher, rating for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

A review of the claims file reveals that a remand is 
necessary in order to properly adjudicate the remaining 
claims. 

With regard to the claims of entitlement to service 
connection for a bilateral knee disability and for a low 
back disability, the Veteran's claims were previously 
remanded, in pertinent part, to obtain VA examinations to 
determine the nature and etiology of the claimed 
disabilities.  

The Veteran was afforded a VA examination in February 2012.  
At that time he was diagnosed with spondylosis of the lumbar 
spine with degenerative changes in the lower lumbar spine 
noted on x-rays.  The Veteran was also diagnosed with 
degenerative joint disease (DJD) of the bilateral knees 
confirmed by magnetic resonance imaging (MRI). The examiner 
opined that the claimed disabilities were less likely than 
not incurred in or caused by service.  The examiner's 
rationale was that while the service treatment reports 
(STRs) reflected bilateral knee complaints, an orthopaedic 
specialist indicated that the knees were normal in service.  
With regard to the low back disability, the STRs were 
negative for any reference to low back complaints and the 
examiner indicated that he would have expected to see some 
notation of back pain during service.  He also noted that 
service likely contributed to a degenerative change but 
should not be solely attributable to it.  The examiner's 
opinion is contradictory as he seems to suggest that service 
contributed to degenerative changes; however, he concludes 
that it is less likely than not that either disability was 
caused or aggravated by service.  Consequently, another 
examination with opinions regarding etiology is necessary in 
order to properly adjudicate the claims. 

With regard to the claim for an increased rating for 
ischemic heart disease, the Veteran was last afforded a VA 
examination in February 2012.  Medical evidence associated 
with the claims file reveals that the Veteran underwent a 
coronary artery bypass graft at VA in December 2012.  As it 
is possible that the Veteran's service-connected ischemic 
heart disease may have worsened in severity since the last 
examination, another VA examination is necessary in order to 
determine the current severity of the service-connected 
disability.  

Associated with the claims file are VA outpatient treatment 
reports dated through September 2012.  Because there may be 
outstanding VA medical records that contain information 
pertinent to the Veteran's claims, an attempt to obtain any 
VA records dated after September 2012 should be made.  38 
C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since September 2012.  

2.  Following completion of the above, 
schedule the Veteran for a VA 
examination with an appropriate examiner 
to determine the nature and etiology of 
the claimed bilateral knee and low back 
disabilities.  A complete rationale for 
any opinions must be provided.  The 
examiner should review the claims file 
and note that review in the report.  The 
examiner should opine as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
Veteran's low back disability (diagnosed 
as spondylosis of the lumbar spine with 
degenerative changes in the lower lumbar 
spine) and bilateral knee disability 
(diagnosed as degenerative joint disease 
of the bilateral knees) were caused or 
aggravated (increased in severity beyond 
the natural course of the condition) by 
the Veteran's period of active duty 
service.  The examiner must consider the 
Veteran's statements regarding the 
incurrence of the symptoms of his 
claimed disabilities in service and his 
statements regarding the continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet App. 23  (2007).  The 
examiner should consider the STRs noting 
right knee complaints in service with 
regard to the claimed bilateral knee 
disability and whether the back 
disability was due to repeated heavy 
lifting in service or due to his 
bilateral knee disability.  To the 
extent possible, the examiner should 
reconcile his/her opinions with the 
opinion of the February 2012 VA 
examiner.   

3.  The Veteran should be scheduled for 
a VA examination to with the appropriate 
expert to determine the current severity 
of the service-connected ischemic heart 
disease.  The examiner should review the 
claims file and note that review in the 
report.  All indicated studies should be 
completed. 

4.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.   Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


